Title: From George Washington to Thomas Johnson, 12 November 1786
From: Washington, George
To: Johnson, Thomas



Dr Sir,
Mount Vernon 12th Novr 1786.

On a supposition that you are now at Annapolis, the Petition of the Directors of the Potomac Company, is enclosed to your care. A Duplicate has been forwarded to the Assembly of this State. The fate of it I have not heard, but entertain no doubt of its favorable reception, as there are many auspicious proofs of liberality & justice already exhibited in the proceedings of it this Session.
I hope the same spirit will mark the proceedings of yours. The want of energy in the fœderal government; the pulling of

one State, & parts of States against another; and the commotions among the Eastern People, have sunk our national character much below par; & have brought our politics and credit to the brink of a precipice. A step or two more must plunge us into inextricable ruin. Liberality, justice & unanimity in these States, wch do not appear to have drank so deep of the cup of folly, may yet retrieve our affairs; but no time is to be lost in essaying the reparation of them.
I have written to no gentlemen in your Assembly respecting the Potomac business but yourself—the justice of the case & your management of it, will ensure success. With great regard & respect, I am Dr Sir &c.

G: Washington

